MALONE, Judge
(concurring):
I readily join Senior Judge Gladis in affirming the findings of guilty. Our modification of appellant’s sentence, however, effectively amounting to its mitigation has resulted in what I believe to be a generally unnecessary and, under the circumstances of this case, unwarranted frustration of the sentencing powers and intentions of the court below as approved on review by the convening authority. We are compelled to intervene on appellant’s behalf not only be*712cause of the sound executive policy of limiting forfeitures to no more than two-thirds of an accused’s pay for any month not served in the confinement; paragraph 88b, Manual for Courts-Martial, 1969 (Rev.) (MCM); but also because of the interaction of that policy with the effective dates of application of appellant’s sentence as mandated by Article 57, Uniform Code of Military Justice (UCMJ), 10 U.S.C. § 857.
These various dates are significant in that although the service of the sentence to confinement commenced to run from 5 March 1981, the date appellant’s sentence was adjudged, (Article 57(b), UCMJ), the sentence to total forfeitures was not capable of application until the convening authority took his action on the later date, 28 May 1981. Article 57(a), UCMJ. Mere acceptance of the realities of the every day functioning of the military justice system, if not common sense, good judgment, and logic, should convince even the most devoted idealist that convening authorities are not going to be taking their action, as indeed they should not, concomitantly with the commencement of the running of the sentence to confinement.
Yet, this necessary delay results in an undeserving accused serving a sentence to confinement while drawing full pay and allowances until the convening authority takes his action. The anomaly of an accused whose conviction at a relatively short, uncomplicated proceeding which results in the early completion of the convening authority’s action giving nearly full effect to a sentence to total forfeitures and a situation such as that described herein hardly engenders a sense of justice. Indeed, how often has one seen the sentencing intentions of court members frustrated when, having deemed forfeitures, confinement, and a discharge to be appropriate, they adjudge such a sentence expecting the accused to suffer those forfeitures throughout the entire period of service remaining until discharged, only later to discover the accused has suffered only a fraction of the forfeitures they expected to be withheld as punishment?
There seems to me little reason that adjudged forfeitures should not begin to be withheld coincidentally with the running of an accused’s unsuspended and undeferred sentence to confinement. To do otherwise does nothing more than perpetuate confusion and create administrative hardship for convening authorities and their disbursing agents, as well as provide succor to those elements of discontent generated by the injustice of disparate treatment of the adjudged forfeitures of two accused solely upon the basis of such vagaries as length of record, the absence vel non of complicated issues, the workload of court reporters and reviewing staff judge advocates, etc.
It is not as if Article 57(a) is a carryover of long standing tradition and practice within the military justice system. To the contrary, its introduction into the law produced the following testimony before Congress:
This article demands much elucidation. It is involved and ambiguous. I find it impossible of interpretation. It is a new portion and new in the law. The armed services should be questioned whether they can interpret the section reasonably.
Hearings on H.R. 2498 before a Subcomm. of the House Comm. on Armed Services, 81st Cong., 1st Sess. 822 (1949). I submit that assessment of Article 57(a) to be nearly as accurate today as it was 33 years ago. It still requires elucidation; is interminably involved and apparently no less ambiguous despite 33 years of familiarity; and the continued difficulty in its interpretation and reasonable, just implementation demands a reassessment by the armed services and Congress of its value, if it indeed ever had any. Because the legislative history is silent as to why this differing application of Articles 57(a) and 57(b) was considered necessary in 1949, it seems unlikely the services can justify the anomaly today.
I would comment finally on the fact that, in effectuating the policy manifested by paragraph 88b, MCM, we have limited the period partial forfeitures are to be withheld to 12 months. Paragraph 126h (2) of the MCM states; “Unless a total forfeiture is *713adjudged, a sentence to forfeiture deprives the accused of the amount expressly stated in the sentence and applies for the period of time expressly stated.” As total forfeitures were adjudged in this instance, there existed no necessity for an expression of the period of their application, unless of course the military judge intended the accused to benefit by such a limitation. Therefore, the manifest intention of the sentence sub judice is that forfeitures shall operate throughout the unexpired portion of the appellant’s term of service. United States v. Czerwonky, 32 C.M.R. 676 (N.B.R.1962); United States v. McNeece, 30 C.M.R. 453 (A.B.R.1960), petition for review by U.S.C.M.A. denied, 30 C.M.R. 417. Also see Pinkston, 49 C.M.R. 359 (N.C.M.R.1974). But cf., United States v. Allen, No. 70 0476 (N.C.M.R.1970); United States v. Speight, No. 71 1329 (N.C.M.R. 23 June 1971).
With this in mind, I normally would feel constrained to affirm partial forfeitures for the remaining unexpired portion of the appellant’s term of service or until he is separated from that service, whichever shall occur sooner. In this instance however, if for some reason appellant’s sentence to a bad-conduct discharge was to be disapproved or remitted, those forfeitures would apply throughout a remaining term of service of nearly four years. To that extent, appellant’s sentence to forfeitures would be inappropriate. Accordingly, I also concur in the sentence affirmed by the Court for reasons and with the reservations expressed herein.